DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
* 	  Examiner notes that limitations, reciting: in Claim 1 and intervening claims, transaction table/calculation module for..., and in Claim 8, receiving/sending interface for, provide no structure effecting the recited functions, thus invoke 35 USC 112(f) and same claims are examined accordingly in view of Applicants’ Figs. 3A, 3B, 10 and related description thereto in the specification, e.g., at paras. 47-55, 64.
Reasons for Allowance
Claims 1-8 are allowed because, while the prior art made of record discloses memory latency reduction algorithm for ECC-protected cache memory via a scheme of interleaving data portions/ways on plurality of channels associated with plurality of memory modules wherein access transactions may be handled in pipelined or non-pipelined modes, same prior art does not teach the specific sequence of data replacing operations subject to ECC masking recited in instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  



Contact Information
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112